
	

115 S1098 IS: Clean Up the Department of Veterans Affairs Act of 2017
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1098
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2017
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from employing
			 individuals who has been convicted of a felony and medical personnel
			 who have had their medical licenses or credentials revoked or suspended,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Up the Department of Veterans Affairs Act of 2017. 2.Prohibition on employment by Secretary of Veterans Affairs of individuals convicted of certain felonies and medical personnel who have had their medical licenses or credentials revoked or suspended (a)Individuals convicted of feloniesSection 709 of title 38, United States Code, is amended by adding at the end the following new subsections:
				
 (d)(1)Except as provided in paragraph (2), the Secretary may not— (A)hire in or transfer to any position at the Department any person who has been convicted of a State or Federal criminal offense—
 (i)for which the minimum term of imprisonment is more than one year; and
 (ii)that substantially relates to the position; or
 (B)employ in any position at the Department any person who, after the date of the enactment of the Clean Up the Department of Veterans Affairs Act of 2017, is convicted of a criminal offense described in subparagraph (A). (2)(A)Paragraph (1) shall not apply with respect to a conviction of a State or Federal criminal offense if—
 (i)the records of such conviction have been expunged pursuant to an order by a court of competent jurisdiction; or
 (ii)during the 10-year period beginning on the date of such conviction, the person who was convicted of such criminal offense has not been convicted of any other State or Federal criminal offense for which the minimum term of imprisonment is more than one year.
 (B)Paragraph (1) shall not apply in a case in which the person being hired or transferred is being hired or transferred as part of a program intended specifically to help veterans who have been convicted of a State or Federal criminal offense for which the minimum term of imprisonment is more than one year.
 (3)The Director of the Office of Personnel Management shall, for purposes of paragraph (1), issue guidance on which criminal offenses substantially relate to which positions at the Department.
 (4)Before hiring any individual for a position at the Department, the Secretary shall conduct a background check to determine whether the individual has been convicted of any offenses described in paragraph (1).
						.
			(b)Prohibition on employment of individuals who have had medical licenses or credentials revoked or
			 suspended
 (1)In generalSection 7402 of such title is amended by adding at the end the following new subsection:  (h)(1)The Secretary may not employ, transfer, or hire any individual in a position listed in section 7401(1) of this title who has had a license or credential relating to such position revoked or suspended by a lawful licensing authority pursuant to a finding by the lawful licensing authority that the individual is dyscompetent, the individual is incompetent, or the services provided by the individual do not meet the standards prescribed by the lawful licensing authority for such services.
 (2)Before transferring or hiring any individual in a position listed in section 7401(1) of this title, the Secretary shall conduct a background check, including by searching the State medical licensing board of each State in which the employee is licensed or practices and the National Practitioner Databank or any successor databank, to determine whether the individual has had a license or credential relating to such position revoked or suspended in any State..
 (2)Termination of current employeesAs soon as practicable after the date of the enactment of this Act, the Secretary of Veterans Affairs shall begin the process of terminating the employment of each individual employed by the Secretary in violation of section 7402(h) of title 38, United States Code, as added by paragraph (1).
				(c)Relation to other provisions of law
 (1)In generalAny provision of title 5, United States Code, or subchapter V of chapter 74 of title 38, United States Code, otherwise applicable to the termination of an employee under subsection (b)(2) of this section, section 709(d) of title 38, United States Code, as added by subsection (a), or section 7402(h) of such title, as added by subsection (b)(1), shall apply to the termination, except to the extent such provision of title 5, United States Code, or subchapter V of chapter 74 of title 38, United States Code, conflicts with, and is superseded by, subsection (b)(2) of this section, section 709(d) of such title, or section 7402(h) of such title.
 (2)Merit system principlesThe Secretary shall carry out any termination described in paragraph (1) in a manner consistent with the merit system principles set forth in section 2301(b) of title 5, United States Code.
 (3)Limitation on period of review of appealsIn any case in which an appeal of a termination described in paragraph (1) of an employee is submitted to the Merit Systems Protection Board for review, the Merit Systems Protection Board shall take such actions as may be necessary to ensure that, notwithstanding any other provision of law, the Board issues a decision on such appeal not later than 30 days after the date on which the employee receives notification from the Secretary of such termination.
 (4)Rule of constructionSubsection (b)(2), section 709(d) of title 38, United States Code, as added by subsection (a), and section 7402(h) of such title, as added by subsection (b)(1), shall not be construed to deprive or waive for any individual any employment protection or due process requirement in effect on the day before the date of the enactment of this Act, except as provided in paragraph (1) of this subsection.
				3.Disclosure of  disciplinary action with respect to health care providers under the laws
			 administered by the Secretary of Veterans Affairs
 (a)Disclosure of disciplinary action with respect to health care employeesNotwithstanding section 552a of title 5, United States Code, the Secretary of Veterans Affairs shall, with respect to each individual appointed under section 7401 of title 38, United States Code, for which disciplinary action has been taken by the Secretary, provide to the State medical licensing board of each State in which the individual is licensed or practices, and to the National Practitioner Databank or any successor databank, information regarding such disciplinary action.
			(b)Disclosure of disciplinary action with respect to non-Department providers
 (1)In generalNotwithstanding section 552a of title 5, United States Code, the Secretary of Veterans Affairs shall, with respect to each non-Department health care provider for which disciplinary action has been taken by the Secretary, provide to the State medical licensing board of each State in which the provider is licensed or practices, and to the National Practitioner Databank or any successor databank, information regarding such disciplinary action.
 (2)Report to CongressNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on all non-Department health care providers with respect to which disciplinary action was taken by the Secretary during the year preceding the submittal of the report.
 (3)Non-Department health care provider definedIn this subsection, the term non-Department health care provider means a health care provider that is not a health care provider of the Department of Veterans Affairs.
